EXHIBIT 10.6 AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETE AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETE AGREEMENT (this “Agreement”) is entered into and effective as of the 14th day of March, 2011 (the “Effective Date”), by and among Macoven Pharmaceuticals, LLC, a Louisiana limited liability company (“Employer”), Pernix Therapeutics Holdings, Inc., a Maryland corporation and sole member of Employer (“Parent”) and John McMahon, a resident of the lawful age of majority of the Commonwealth of Kentucky (“Employee”), who hereby agree as follows: WHEREAS, Employer, Employee and Parent entered into an Employment and Non-Compete Agreement on September 8, 2010 (the “Original Agreement”) as an inducement to Employee joining Employer as its Vice President of Sales; WHEREAS, the parties agree and acknowledge that no equity award was payable to Employee for the quarter ended December 31, 2010 under the terms of the Original Agreement; and WHEREAS, the parties desire to amend and restate the Original Agreement for the purpose of creating an incentive component of Employee’s compensation package that better aligns the interests of Parent, Employer and Employee. NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Employer, Parent and Employee, intending to be legally bound, hereby agree as follows: 1.Period of Employment.Employer shall employ Employee, and Employee shall serve Employer during the period commencing on the Effective Date, and continuing through and including June 30, 2016 (the “Term”). The Term shall automatically renew each year thereafter in accordance with the terms of this Agreement unless otherwise terminated by either Employer or Employee. 2.Duties and Responsibilities.Employee shall be employed by Employer as Vice President of Sales of Employer.As such, Employee shall provide services typically provided by a Vice President of Sales in the Business of the Employer (as defined in Section 10(b)), including, without limitation, overseeing and managing the sales and marketing activities of Employer and such other duties and responsibilities as may from time to time be assigned to or vested in Employee by Parent’s Board of Directors (the “Board”) or by any officer of Employer or Parent superior to Employee.Employee shall have no authority to contractually bind Employer or Parent, and shall not be considered an executive officer of Employer or Parent within the meaning of the Securities Exchange Act of 1934, as amended.Additionally, Employee’s employment by Employer shall be subject to, and limited by, the following conditions: (a)Employee shall be available to provide a minimum of forty-five (45) hours and a maximum of sixty (60) hours per week of services to Employer.Employee shall provide such services upon request of Employer, but Employer shall not be obligated to request that such services be provided.So long as Employee is employed by Employer, Employee shall devote Employee’s full time, attention, skill and ability during normal and usual business hours (and outside those hours when reasonably necessary to fulfill Employee’s duties hereunder) to the faithful and diligent performance of the duties and responsibilities described herein. 1 (b)Employee shall (i) devote his full time, energy and attention during regular business hours (and outside those hours when reasonably necessary to fulfill Employee’s duties hereunder) solely to the benefit and the Business of the Employer; (ii) not be employed by any other person or entity, whether on a full-time or part-time basis, or otherwise act as a consultant or independent contractor for the benefit of any other person or entity; and (iii) not undertake any other activities (individually or collectively), that conflict or materially interfere with the performance of Employee’s duties hereunder, provided that in no event shall Employee be prohibited from performing personal and/or charitable activities and any other activities as may be approved by Employer. (c)Employee’s services shall be performed from Employee’s home located at Louisville, Kentucky or such other location as may be requested from time to time by Employer, as well as at such other locations and subject to such travel requirements as may be reasonably necessary to the performance of Employee’s duties hereunder, provided that Employee’s main work location shall not be moved from Louisville, Kentucky without Employee’s prior written consent. 3.Compensation.As compensation to the Employee for the services to be rendered pursuant to this Agreement: (a)Employer shall pay to Employee an annual base salary of Two Hundred and Eight Thousand Dollars ($208,000) (the “Salary”), payable in accordance with Employer’s normal salary payment schedule. (b)For each calendar year beginning with 2011 and continuing during the term of this Agreement, Employee shall be eligible for an annual cash bonus based on the performance of Employee’s duties at the conclusion of each calendar year, up to 100% of Salary, with the determination of whether to award any annual bonus and the amount of any such bonus to be made by Employer in its sole and absolute discretion.The Employee must be employed with the Employer, the Parent, or another subsidiary of the Parent on the last day of the performance year in order to be eligible for any such bonus.Payment of any such bonus shall be made on or after January 1 and on or before March 15 of the year following the performance year. (c)Upon execution of this Agreement, Employer shall pay or cause to be paid to Employee a cash bonus in the amount of Two Hundred Thousand Dollars ($200,000). (d)The Employee shall be eligible to earn additional quarterly bonuses subject to the following terms and conditions: (i)Beginning with the quarterly period ended June 30, 2011 and for each of the nineteen quarterly periods thereafter, if the Employer’s Net Income (as defined below) for such quarter is in excess of One Million Dollars ($1,000,000), the Employer shall pay Two Hundred Thousand Dollars ($200,000) to Employee, provided that, as of the last day of such fiscal quarter, Employer is employed by Parent, Employer, or another affiliate of Parent (the “Employee Quarterly Bonus”). 2 (ii)The payment of the Employee Quarterly Bonus must be made no later than three (3) business days following the completion and filing of Parent’s quarterly or annual report with the Securities Exchange Commission (“SEC”) for the relevant quarterly period.Notwithstanding the foregoing, any Employee Quarterly Bonus earned for a quarterly period ending on December 31 shall be paid by March 15 of the following year. (iii)Notwithstanding anything contained herein to the contrary, during any calendar year in which the Net Income of Employer exceeds Four Million Dollars ($4,000,000) and Employee did not earn an Employee Quarterly Bonus in either the second or third quarter of such calendar year, Employee shall, in addition to the Employee Quarterly Bonus payable to Employee under Section 3(d)(i) for the fourth quarter of such calendar year, be entitled to any Employee Quarterly Bonus not previously earned by Employee under Section 3(d)(i) for that second and/or third quarter.Any award made pursuant to this Section 3(d)(iii) shall be made no later than March 15 of the following year. (iv)The compensation committee of the Board (the “Committee”), in its sole discretion, may elect to pay any Employee Quarterly Bonus in cash; shares of the Parent’s common stock, $0.01 par value per share (the “Common Stock”); or a combination of cash and shares of Common Stock.If the Committee elects to pay any Employee Quarterly Bonus in shares of Common Stock, all such shares shall be issued from Parent’s 2009 Stock Incentive Plan or such other employee stock incentive plan of Parent as may be approved by its stockholders, the shares of which are registered under the Securities Act of 1933 (all such plans together, the Parent’s “Stock Incentive Plans”).Any such shares may only be issued in compliance with the terms of the applicable Stock Incentive Plan.All such determinations under this Section 3 shall be made in accordance with the Committee’s charter and the terms of the applicable Stock Incentive Plan. (v)As used in this Agreement, “Net Income” shall mean Employer’s net sales (gross sales net of all estimates and provisions for sales returns, discounts, customer rebates and chargebacks, Medicaid rebates, and any other gross to net deductions from sales) plus any other income from operations less cost of product sales, selling expenses, general and administrative expenses, research and development expenses, depreciation and amortization expenses, interest expenses, tax expenses and any other non-cash expenses.Notwithstanding anything contained herein to the contrary, for purposes of determining whether an Employee Quarterly Bonus has been earned in, or a Quarterly Bonus Pool (as defined in Section 4(a)) will be established for, a given quarterly period, the related award expense and any Required Withholding (as defined in Section 7(a)) paid by Parent on behalf of the recipient shall be expressly excluded from the calculation of Net Income.Net Income shall include 100% of net sales of Zema-Pak by Employer, regardless of any contractual provision to the contrary.Notwithstanding anything contained herein to the contrary, if Employer’s Net Income for any quarter during the Term results in a negative (loss) amount (a “Net Loss”), Employer shall (for purposes of this Agreement) reduce the amount of Net Income in one or more subsequent quarterly periods by the amount of such Net Loss for the purpose of determining the Net Income for such current quarterly period.The Employee agrees and understands that the determination of Employer’s Net Income for all such periods shall be made by Parent, in its sole and absolute discretion, in accordance with generally accepted accounting principles and the terms of this Agreement. 3 (e)Employer shall provide Employee and eligible dependents with health insurance coverage (having such terms and scope of coverage as may be provided to the executive officers of Parent) paid by Employer during the Term, and thereafter, the Employee has the right to make COBRA insurance payments for health coverage for the maximum period permissible by law.Additionally, Employee shall be entitled to two (2) weeks paid vacation annually, the unused portion of which can be rolled over from year to year in accordance with the Parent’s Employee Handbook. (f)Subject to Section 8, Employer shall reimburse Employee for all reasonable, ordinary, and necessary business expenses incurred in the performance of Employee’s duties hereunder in accordance with and subject to the terms and conditions of Employer’s then prevailing standard expense policy, a copy of which has been provided to Employee.As a condition precedent to obtaining such reimbursement, Employee shall provide to Employer any and all statements, bills or receipts evidencing the expenses for which Employee seeks reimbursement, and such other related information or materials as Employer may from time to time reasonably require. (g)In the event a Business Combination (as such term is defined in Parent’s 2009 Stock Incentive Plan) resulting in a Change of Control (as such term is defined in Parent’s 2009 Stock Incentive Plan) of Parent whereby all shares of outstanding Common Stock are exchanged for consideration in the form of cash or securities of another entity on or before March 31, 2013, Parent shall cause to be paid to Employee two times (2X) Employee’s base salary within fifteen days of such occurrence, provided such Change of Control qualifies as a change of control under Section 409A (as defined in Section 8(a)). 4.Establishment of Quarterly Bonus Pool.Parent, acting through the Committee, agrees to establish a quarterly bonus pool, subject to the following terms and conditions: (a)Beginning with the quarterly period ended June 30, 2011 and for each of the nineteen quarterly periods thereafter, if the Employer’s Net Income for such quarter is in excess of One Million Dollars ($1,000,000), the Employer shall establish or cause to be established a pool of Two Hundred Thousand Dollars ($200,000) to be paid to such full or part-time employees of Parent, Employer, or another affiliate of Parent as the Committee may determine in accordance with this Section 4 (the “Quarterly Bonus Pool”). (b)Within thirty (30) days following the completion and filing of Parent’s quarterly or annual report with the SEC for a period for which a Quarterly Bonus Pool has been established, the Committee shall approve a list of the participants that includes an allocation ofall Quarterly Bonus Pool amounts among the participants (the “Bonus Allocation”).Only full-time or part-time employees of the Parent, Employer, or another affiliate of the Parent who were employed on the last day of the applicable quarter are eligible to participate in the Quarterly Bonus Pool.No employee has any right to any amount from the Quarterly Bonus Pool until selected for participation by the Committee through inclusion on the Bonus Allocation for that quarter.Except as provided otherwise herein, the determination of the participant(s) and the extent of their participation in a Quarterly Bonus Pool shall be based on the contributions of such individuals to the success of the Parent or the Employer during such quarterly period, as determined by the Committee in its discretion.The entire balance of any Quarterly Bonus Pool must be paid out in accordance with the Bonus Allocation no later than ten (10) days following the Committee’s approval of that Bonus Allocation. 4 (c)Notwithstanding anything contained herein to the contrary, during any calendar year in which Net Income of Employer exceeds Four Million Dollars ($4,000,000) and no Quarterly Bonus Pool was established for either the second or third quarter of such calendar year, the Committee shall establish, in addition to the Quarterly Bonus Pool established under this Section 4 for the fourth quarter of such calendar year, any Quarterly Bonus Pool not previously established under this Section 4 for that second and/or third quarter.The Committee shall approve the Bonus Allocation for all such Quarterly Bonus Pools established under this Section 4(c) within thirty (30) days following the completion and filing of the Parent’s quarterly or annual report with the SEC for the fourth quarter of that calendar year, and the entire balance of any such Quarterly Bonus Pool must be paid out to participants no later than ten (10) days following the Committee’s approval of the applicable Bonus Allocation. (d)The Committee, in its sole discretion, may elect to pay the bonuses from any Quarterly Bonus Pool in cash, shares of Common Stock, or a combination of cash and shares of Common Stock.If the Committee elects to pay any Quarterly Bonus Pool bonuses in shares of Common Stock, all such shares shall be issued from the Parent’s Stock Incentive Plans.Any such shares may only be issued in compliance with the terms of the applicable Stock Incentive Plan.All such determinations under this Section 4 shall be made in accordance with the Committee’s charter and the terms of the applicable Stock Incentive Plan. 5.Limitations on the Employee’s Sale of Common Stock. (a)During the term of this Agreement, Employee shall not, during any calendar week, Transfer shares of Common Stock, regardless whether Employee received such shares as compensation under this Agreement, that exceed 15% of the average weekly trading volume of the Common Stock (as reported on NYSE Amex or such other exchange on which Common Stock may be listed) for the previous twelve completed calendar weeks prior to the proposed Transfer.As used in this Section 5, “Transfer” means the direct or indirect assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the grant, creation or suffrage of a lien, security interest or encumbrance in or upon, or the gift, placement in trust or other disposition of such security, and each agreement, arrangement or understanding, whether or not in writing, to effect any of the foregoing. (b)If Employee proposes to Transfer, whether voluntarily or by operation of law, any shares of Common Stock issued to Employee pursuant to the terms of this Agreement, whether during or after the Term, Employee agrees that prior to such Transfer, Employee shall first provide written notice to Parent of his intention to Transfer such shares, specifying the number of shares desired to be Transferred.For a period of five (5) business days from Parent’s receipt of such notice, Parent shall have the option to purchase from Employee all or a portion of the Common Stock he proposes to Transfer at the most recent closing price of a share of Common Stock as listed on NYSE Amex (or such other exchange on which the Common Stock may be listed) immediately prior to Parent’s exercise of the option. 6.Termination.Unless Employee’s employment is terminated pursuant to this Section 6, Employer shall continue to employ Employee and Employee shall continue to serve Employer through the Term. (a)This Agreement shall terminate automatically upon Employee’s death.In the event of such termination, Employer shall pay to Employee’s heirs or estate an amount equal to the balance of the then earned but unpaid portion of the Salary and/or earned but unpaid Employee Quarterly Bonus, net of Required Withholding, within thirty (30) days following his death (unless a lesser period of time is required by applicable law or a greater period of time is required by Section 409A). 5 (b)For purposes of this Agreement, Employee shall be deemed to be under a disability if Employee shall be unable, by virtue of illness or physical or mental incapacity or disability (from any cause or causes whatsoever), to perform Employee’s essential job functions hereunder, whether with or without reasonable accommodation, in substantially the manner and to the extent required hereunder prior to the commencement of such disability, for a period exceeding thirty (30) days (a “Disability”).In light of the unique nature of Employee’s services, and the undue burden on Employer that would result from Employee’s long term absence, Employer shall have the right to terminate Employee’s employment hereunder in the event Employee shall remain under a Disability for a period exceeding two (2) months, such termination to occur at the end of any calendar month during the continuance of such disability, upon at least thirty (30) days’ prior written notice to Employee.In the event of such termination, Employer shall pay to Employee an amount equal to the balance of the then earned but unpaid portion of the Salary and/or earned but unpaid Employee Quarterly Bonus (through the effective date of termination), net of all Required Withholding, within thirty (30) days of termination (unless a lesser period of time is required by applicable law or a greater period of time is required by Section 409A).Employee’s salary will continue uninterrupted during all periods prior to termination. (c)Additionally, Employer shall have the right to terminate Employee’s employment for Cause at any time and without prior notice and without payment of any severance allowance or further compensation beyond the date of termination.Any amount owed to the Employee shall be paid to him within thirty (30) days following the termination of his employment (unless a lesser period of time is required by applicable law or a greater period of time is required by Section 409A).For purposes of this Agreement, “Cause” shall consist of: (i) fraud, libel, slander, dishonesty, or any other willful and deliberate act by Employee that is detrimental to Employer or its good will or damaging to its relationships with its members, customers, suppliers, or employees, including, without limitation, (A) use of alcohol or illegal drugs such as to interfere with the performance of Employee’s obligations hereunder, and (B) conviction of, or entry of a plea of guilty or no contest to, a felony or any crime involving moral turpitude, dishonesty, or theft; (ii) failure by Employee to comply with applicable laws or governmental regulations with respect to Employer’s operations or the performance of Employee’s duties; and (iii) failure by Employee to perform the reasonable duties and responsibilities typically associated with Employee’s position as Vice President of Sales as may be assigned or delegated, from time to time, to Employee by Employer. (d)Employer may terminate Employee’s employment without Cause at any time and without prior notice.In the event of such termination, Employer shall pay to Employee an amount equal to one year’s annual Salary and health insurance coverage to Employee and eligible dependents for one year, as well as any earned but unpaid Employee Quarterly Bonus.Subject to Section 8 (including, if applicable, any six-month delay in payment), this severance payment of one year’s annual Salary shall be paid to the Employee in equal installments over a one-year period beginning with the first regular payroll date of the Employer following his termination of employment, and continuing thereafter at such intervals as other salaried employees of the Employer are paid. (e)Any payments owed to the Employee (or, in the event of his death, to his heirs or estate) will only be made in accordance with Section 8 of this Agreement.In the event of termination of this Agreement for any reason, the payments (if any) required to be provided to Employee pursuant to this Section shall be in full and complete satisfaction of any and all obligations owing to Employee pursuant to this Agreement.For the avoidance of doubt, Employee shall have no right to any unearned but unpaid Employee Quarterly Bonus following his termination of employment for any reason whatsoever. (f)Employee may terminate this Agreement upon thirty (30) days’ prior written notice to Employer.If this Agreement is terminated by Employee as a result of a material breach by Employer or Parent of this Agreement which remains uncured after thirty (30) days’ written notice thereof, then the effect thereof shall be the same as if Employee had been terminated by Employer without Cause. 7.Tax Withholding. (a)The Employee agrees that the Employer or Parent has the right to withhold, from the amounts payable to him pursuant to this Agreement, all amounts necessary to satisfy any and all applicable federal, state, and local income and/or employment tax withholding requirements (“Required Withholding”).All Required Withholding under Section 3 and 4 hereof shall be remitted to the applicable tax or governmental authority within the time period required by relevant law, statute, or regulation. 6 (b)With respect to the tax liability of Employee arising in connection with the issuance of any shares of Common Stock to Employee under the terms of this Agreement, Parent agrees to remit all Required Withholding.Notwithstanding the foregoing, with respect to any issuances of Common Stock under this Agreement to Employee, Parent may select, in its sole and absolute discretion, to either (i) withhold such number of shares of Common Stock from issuance to Employee having a fair market value (based on the most recent closing price of a share of Common Stock as reported on NYSE Amex on the date such award is granted to Employee) equal to the dollar amount of such Required Withholding paid by Parent by and on behalf of Employee, or (ii) issue one hundred percent (100%) of any such award to Employee subject to the requirement that Employee reimburse Parent in cash for the full amount of such Required Withholding within such time period as may be requested by Parent. (c)Parent may, in its sole and absolute discretion, withhold and/or reduce any other cash or equity compensation amounts owed to Employee under the terms of this Agreement to cover any unreimbursed amounts owed by Employee to Parent under the terms of this Section 7. 8.Section 409A. (a)This Agreement is intended to comply with the requirements of Section 409A of the Internal Revenue Code of 1986, as amended and the regulations promulgated thereunder (“Section 409A”) or an applicable exemption.Accordingly, all provisions of this Agreement shall be construed and interpreted to comply with Section 409A.No payments provided for under this Agreement that are subject to Section 409A may be accelerated unless such acceleration is permitted by Section 409A.In no event shall the Employee, directly or indirectly, designate the calendar year of payment. (b) All reimbursements and in-kind benefits provided under this Agreement shall be made or provided in accordance with the requirements of Section 409A, including, where applicable, the requirement that (i) any reimbursement is for expenses incurred during the Employee’s lifetime (or during a shorter period of time specified in this Agreement); (ii) the amount of expenses eligible for reimbursement, or in-kind benefits provided, during a single calendar year may not affect the expenses eligible for reimbursement, or in-kind benefits to be provided, in any other calendar year; (iii) the reimbursement of an eligible expense will be made on or before the last day of the calendar year following the year in which the expense is incurred; and (iv) the right to reimbursement or in-kind benefits is not subject to liquidation or exchange for another benefit. (c) No payments or benefits to be made to the Employee under this Agreement upon a termination of employment under Section 6 and that are subject to Section 409A shall be made unless such termination of employment constitutes a “separation from service” as defined in Section 409A. (d) Notwithstanding any provision of this Agreement to the contrary, if the Employee is a “specified employee” at the time of separation from service, no payment or benefits to which he becomes entitled under this Agreement as a result of his termination of employment shall be made or paid to him prior to the earlier of (i) the first day of the seventh month following the date of his separation from service due to such termination of employment or (ii) the date of his death, to the extent that such a delay in payment or benefits is required in order to avoid a prohibited distribution under Section 409A(a)(2).Upon the expiration of the applicable Section 409A(a)(2) deferral period, the first payment to the Employee will include all payments deferred under this Section 8 by reason of his status as a “specified employee.” 9.Confidential Information.Both during and after the Term, Employee shall not, directly or indirectly, or as otherwise required by law, divulge, publish, communicate, or make available to any person, corporation, governmental agency, or other entity (except in performing Employee’s duties hereunder), or use for Employee’s own or any other person or entity’s purposes or benefit, any trade secret, confidential business information, intellectual property or any other information, know how, designs, specifications, techniques, methods, concepts, inventions, developments, discoveries, improvements, knowledge, or data of Employer, Parent or any other subsidiary of Parent which is not generally known to the public (separately and collectively, “Confidential Information”) (including, but not limited to, Confidential Information relating to research, product development or design, manufacturing or manufacturing processes, maintenance or repair processes, purchasing, product or material costs, sales or sales strategies or prospects, pricing or pricing strategies, advertising or promotional programs, product information, or mailing or customer lists, finances (including prices, costs, and revenues), and other business arrangements, plans, procedures and strategies), and shall use Employee’s best efforts to prevent the publication or disclosure by any other person or entity of any such Confidential Information.Employer shall not be under any obligation to identify specifically by any notice or other action any Confidential Information to which this Section shall apply.The confidentiality obligations of Employee hereunder shall specifically apply to any such Confidential Information obtained by Employee prior to the Effective Date as a result of (a) Employee’s former ownership interest in the Employer, or (b) Employee’s employment with Employer prior to the Effective Date.While Employee is employed by Employer, all documents and Confidential Information compiled, received, held or used by Employee in connection with the business and affairs of Employer shall remain Employer’s property, and shall be delivered by Employee to Employer upon the termination of Employee’s employment, for whatever reason, or at any earlier time requested by Employer. 7 10.Unfair Competition. (a)Employee agrees and acknowledges that, by virtue of Employee’s employment and position with Employer, Employee shall have access to and maintain an intimate knowledge of Employer’s activities and affairs, including Confidential Information, trade secrets, confidential business information, and other confidential matters.As a result of such access and knowledge, and because of the special, unique, and extraordinary services that Employee is capable of performing for Employer or one of its competitors, Employee acknowledges that the services to be rendered by Employee pursuant to this Agreement are of a character giving them a peculiar value, the loss of which cannot adequately or reasonably be compensated solely by money damages.Consequently, Employee agrees that any breach or threatened breach by Employee of Employee’s obligations under this Section, or of Section 9 of this Agreement, would cause irreparable injury to Employer, and that Employer shall be entitled to (i) preliminary and permanent injunctions enjoining Employee from violating such provisions, and (ii) money damages in the amount of fees, compensation, benefits, profits or other remuneration earned by Employee or any competitor as a result of any such breach, together with interest, and costs and attorneys’ fees and paralegals’ fees expended to collect such damages or secure such injunctions.Nothing in this Agreement, however, shall be construed to prohibit Employer from pursuing any other remedy, the parties having agreed that all such remedies shall be cumulative. (b)For purposes of this Agreement, the term “Business of the Employer” shall mean the development, marketing, sale, and/or licensing of generic versions of branded pharmaceutical products, including, without limitation, generic versions of pharmaceutical products developed, manufactured, licensed and/or sold by Parent or a subsidiary of Parent during the Employee’s employment with Employer, and the related intellectual property rights and Confidential Information with respect thereto. (c)As a condition of employment with Employer, and as a further material inducement to Employer to employ Employee hereunder, Employee agrees that, while Employee is employed by Employer, and for a period of twelve (12) months thereafter, Employee shall not, directly or indirectly, solicit, hire or induce the termination from employment with Employer of any person who was employed by Employer, or induce or otherwise influence such person to accept employment other than with Employer. (d)Employee understands and agrees that the relationship between Employer and its customers constitutes a valuable asset and may not be converted to Employee’s own use.Accordingly, Employee hereby agrees that, during the effectiveness of this Agreement and for a period of twelve (12) months following Employee’s termination of employment with Employer (the “Restricted Period”) in the territories set forth on Exhibit A (the “Restricted Territories”), Employeeshall not, without the prior written consent of the Employer, directly or indirectly, on Employee’s own behalf or as a principal or representative of any other person or entity, solicit, divert, take away or attempt to solicit, divert or take away a customer of Employer that Employee communicated with in any way during his employment with Employer for the purpose of competing with the Business of the Employer; provided, however, that the prohibition of this covenant shall not apply to the conduct of general advertising activities. 8 (e)In consideration of the compensation and benefits being paid and to be paid by Employer to Employee hereunder, Employee understands and agrees that, during the Restricted Period and within the Restricted Territories, he shall not, directly or indirectly, carry on or engage in activities that compete with the Business of the Employer on his own or on behalf of any other person or entity.Employee acknowledges that the Restricted Territory is reasonable because the Business of the Employer is carried out throughout the Restricted Territory and that in the performance of his duties for the Employer he is charged with operating on Employer’s behalf throughout the Restricted Territory. 11.Inventions.Employee hereby agrees that any and all improvements, inventions, discoveries, developments, creations, formulae, processes, methods, or designs, and any documents, things, or information relating thereto, whether patentable or not (individually and collectively, “Work Product”) within the scope of or pertinent to any field of business or research in which Employer is engaged or (if such is known to or ascertainable by Employee) considering engaging, which Employee may conceive or make, or may have conceived or made during Employee’s employment with Employer or during Employee’s former ownership in Employer, whether alone or with others, at any time within or without normal working hours, shall be and remain the sole and exclusive property of Employer.Employer shall have the full right to use, assign, license or transfer all rights to or relating to Work Product.Employee shall, whenever requested to do so by Employer (whether during Employee’s employment or thereafter), at Employer’s expense, execute any and all applications, assignments, or other instruments, and do all other things (including giving testimony in any legal proceeding) which Employer may deem necessary or appropriate in order to (a) apply for, obtain, maintain, enforce, or defend letters patent or copyright registrations of the United States or any other country for any Work Product, or (b) assign, transfer, convey, or otherwise make available to Employer any right, title or interest which Employee might otherwise have in any Work Product.Employee shall promptly communicate, disclose, and, upon request, report upon and deliver all Work Product to Employer, and shall not use or permit any Work Product to be used for any purpose other than on behalf of Employer, whether during Employee’s employment or thereafter. 12.Additional Obligations.Both during and after the Term, Employee shall, upon reasonable notice, furnish Employer with such information as may be in Employee’s possession, and cooperate with Employer, as may reasonably be requested by Employer (and, after the Term, with due consideration for Employee’s obligations with respect to any new employment or business activity) in connection with any litigation in which Employer is or may become a party.Employer shall reimburse Employee for all reasonable expenses incurred by Employee in fulfilling Employee’s obligations under this Section unless Employee is a party to such litigation adverse to Parent or Employer. 13.Policies and Procedures.Employer shall have the authority to establish from time to time the policies and procedures to be followed by Employee in handling the Business of the Employer.A copy of all said policies and procedures, including all updates, revisions and amendments, shall be provided or made available to Employee without the necessity of a request. 14.Mediation.With respect to any disputes arising out of or related to this Agreement, the parties will first submit any such matter to non-binding mediation.The parties shall share equally all initial costs of mediation.If mediation is not successful, the parties may thereafter bring any additional legal action or proceeding with respect to this Agreement in accordance with the terms and conditions of Section 15 below. 9 15.Waiver of Right to Jury Trial.The parties hereto hereby waive the right to a jury trial in any action, proceeding or counterclaim arising out of, or related to, the terms, conditions or enforcement of this Agreement, or any other aspect of the acts, transactions or occurrences described herein, or the transactions contemplated by or related to this Agreement.The prevailing party (upon the issuance of a final, non-appealable judgment or order) shall be required to be reimbursed by the other party adverse to it or him for its or his reasonable attorneys’ and paralegals’ fees, experts’ fees and costs and fees related to the dispute, including costs of mediation or other legal proceeding, in addition to any other relief to which that party may be entitled. 16.Governing Law.This Agreement shall be construed in accordance with, and governed by, the Laws of the Commonwealth of Kentucky applicable to agreements to be performed entirely in the Commonwealth of Kentucky without regard to its conflicts of law rules. 17.Headings.The subject headings of the sections of this Agreement are included for purposes of convenience only, and shall not control or affect the meaning, construction or interpretation of any of its provisions. 18.Notice.Any notice or other communication required or permitted under this Agreement by either party hereto to the other shall be in writing, and shall be deemed effective upon (a) personal delivery, if delivered by hand, (b) three days after the date of deposit in the mails, postage prepaid, if mailed by certified or registered mail, or (c) the next business day, if sent by a prepaid overnight courier service, and in each case addressed as follows: If to Employee, to:John McMahon 6204 Crystal Point Drive Louisville, Kentucky 40299 If to Employer, to:Macoven Pharmaceuticals, LLC 33219 Forest West Street Magnolia, Texas 77354 Attn: Cooper Collins If to Parent, to:Pernix Therapeutics Holdings, Inc. 33219 Forest West Street Magnolia, Texas 77354 Attn: Cooper Collins Any party may change the address or addresses to which notices are to be sent by giving notice of such change of address in the manner provided by this Section. 10 19.Binding Effect; Successors.This Agreement shall be binding upon and shall inure to the benefit of Employer and Parent and their respective successors and assigns, and shall inure to the benefit of and be binding upon Employee and his executors, administrators, heirs and legal representatives.Because Employee’s services hereunder are special, personal and unique in nature, Employee may not transfer, sell or otherwise assign his rights, obligations or benefits under this Agreement.Nothing in this Agreement shall preclude Employer and/or Parent from assigning, in full or part, this Agreement to any affiliate of Employer, or preclude Employer or Parent from consolidating or merging into or with, or transferring all or substantially all of its assets to, another entity which assumes its obligations under this Agreement in full. 20.Waiver.No waiver of a default by either party of any term, covenant or condition hereof to be performed or observed by the other party shall be construed as, or operate as, a waiver of any subsequent default of the same or any other term, covenant or condition hereof.No provision of this Agreement can be waived unless such waiver is expressed in writing and signed by all of the parties hereto. 21.No Conflict.Employee represents and warrants that Employee is not subject to any agreement, order, judgment or decree of any kind which would prevent Employee from entering into this Agreement or performing fully Employee’s obligations hereunder. 22.Construction.The language of this Agreement shall be construed as a whole, according to its fair meaning and intent and not strictly for or against any party, regardless of who drafted or was principally responsible for drafting the Agreement or any specific term or condition hereof.The parties to this Agreement have had sufficient time to consult legal counsel and negotiate changes regarding the terms hereof.This Agreement shall be deemed to have been drafted by both parties to this Agreement, and neither shall urge otherwise. 23.Severability.The provisions of this Agreement are severable.The parties intend that if any provision of this Agreement should be adjudged invalid or unenforceable in any jurisdiction, then such provision shall, as to such jurisdiction only, be ineffective to the extent of such invalidity or unenforceability without invalidating the remaining provisions hereof, provided such invalidity does not materially prejudice either party in its or his rights and obligations contained in the valid provisions of this Agreement, and any such invalidity or unenforceability in any jurisdiction shall not invalidate or render unenforceable such provision in any other jurisdiction. 24.Counterparts; Entire Agreement; Modification.This Agreement may be executed in multiple counterparts, all of which together shall constitute one and the same instrument.Signatures by facsimile shall be considered valid and binding on the parties hereto.This Agreement constitutes the entire agreement between the parties with respect to the subject matter hereof and supersedes all prior and contemporaneous oral or written agreements, representations, and understandings of the parties.No supplement, modification or amendment to this Agreement shall be binding unless executed in writing by all parties to this Agreement. 11 [COUNTERPART SIGNATURES ON THE FOLLOWING PAGES] COUNTERPART SIGNATURE PAGE TO AMENDED AND RESTATED EMPLOYMENT AND NON-COMPETE AGREEMENT BY AND AMONG MACOVEN PHARMACEUTICALS, LLC PERNIX THERAPEUTICS HOLDINGS, INC. AND JOHN MCMAHON IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the date hereof. EMPLOYEE: EMPLOYER: MACOVEN PHARMACEUTICALS, LLC /s/ John McMahon By: PERNIX THERAPEUTICS, LLC John McMahon By: PERNIX THERAPEUTICS HOLDINGS, INC. AGREED AND ACKNOWLEDGED: By: /s/ Cooper Collins Name: Cooper Collins EMPLOYEE’S SPOUSE: Its:President and Chief Executive Officer /s/ Kimberly McMahon Name: Kimberly McMahon PARENT: PERNIX THERAPEUTICS HOLDINGS, INC. By: /s/ Cooper Collins Name:Cooper Collins Its:President and Chief Executive Officer 12 EXHIBIT A Restricted Territories ALABAMA Autauga County Baldwin County Barbour County Bibb County Blount County Bullock County Butler County Calhoun County Chambers County Cherokee County Chilton County Choctaw County Clarke County Clay County Cleburne County Coffee County Colbert County Conecuh County Coosa County Covington County Crenshaw County Cullman County Dale County Dallas County DeKalb County Elmore County Escambia County Etowah County Fayette County Franklin County Geneva County Greene County Hale County Henry County Houston County Jackson County Jefferson County Lamar County Lauderdale County Lawrence County Lee County Limestone County Lowndes County Macon County Madison County Marengo County Marion County Marshall County Mobile County Monroe County Montgomery County Morgan County Perry County Pickens County Pike County Randolph County Russell County Shelby County St. Clair County Sumter County Talladega County Tallapoosa County Tuscaloosa County Walker County Washington County Wilcox County Winston County ARIZONA Apache County Cochise County Coconino County Gila County Graham County Greenlee County La Paz County Maricopa County Mohave County Navajo County Pima County Pinal County Santa Cruz County Yavapai County Yuma County 13 ARKANSAS Arkansas County Ashley County Baxter County Benton County Boone County Bradley County Calhoun County Carroll County Chicot County Clark County Clay County Cleburne County Lafayette County Lawrence County Lee County Lincoln County Little River County Logan County Lonoke County Madison County Marion County Miller County Mississippi County Monroe County Montgomery County Cleveland County Columbia County Conway County Craighead County Crawford County Crittenden County Cross County Dallas County Desha County Drew County Faulkner County Franklin County Nevada County Newton County Ouachita County Perry County Phillips County Pike County Poinsett County Polk County Pope County Prairie County Pulaski County Randolph County Saline County Fulton County Garland County Grant County Greene County Hempstead County Hot Spring County Howard County Independence County Izard County Jackson County Jefferson County Johnson County Scott County Searcy County Sebastian County Sevier County Sharp County St. Francis County Stone County Union County Van Buren County Washington County White County Woodruff County Yell County CALIFORNIA Alameda County Alpine County Amador County Butte County Calaveras County Colusa County Contra Costa County Del Norte County El Dorado County Fresno County Glenn County Humboldt County Imperial County Inyo County Kern County Kings County Lake County Lassen County Los Angeles County Madera County Marin County Mariposa County Mendocino County Merced County Modoc County Mono County Monterey County Napa County Nevada County Orange County Placer County Plumas County Riverside County Sacramento County San Benito County San Bernardino County San Diego County San Francisco County San Joaquin County San Luis Obispo County San Mateo County Santa Barbara County Santa Clara County Santa Cruz County Shasta County Sierra County Siskiyou County Solano County Sonoma County Stanislaus County Sutter County Tehama County Trinity County Tulare County Tuolumne County Ventura County Yolo County Yuba County 14 FLORIDA Alachua County Baker County Bay County Bradford County Brevard County Broward County Calhoun County Charlotte County Citrus County Clay County Collier County Columbia County Levy County Liberty County Madison County Manatee County Marion County Martin County Miami-Dade County Monroe County Nassau County Okaloosa County Okeechobee County DeSoto County Dixie County Duval County Escambia County Flagler County Franklin County Gadsden County Gilchrist County Glades County Gulf County Hamilton County Hardee County Orange County Osceola County Palm Beach County Pasco County Pinellas County Polk County Putnam County Saint Johns County Saint Lucie County Santa Rosa County Sarasota County Hendry County Hernando County Highlands County Hillsborough County Holmes County Indian River County Jackson County Jefferson County Lafayette County Lake County Lee County Leon County Seminole County Sumter County Suwannee County Taylor County Union County Volusia County Wakulla County Walton County Washington County 15 GEORGIA Appling County Atkinson County Bacon County Baker County Baldwin County Banks County Barrow County Bartow County Ben Hill County Berrien County Bibb County Bleckley County Brantley County Brooks County Bryan County Bulloch County Burke County Butts County Calhoun County Camden County Candler County Carroll County Catoosa County Charlton County Chatham County Chattahoochee County Chattooga County Cherokee County Clarke County Clay County Clayton County Clinch County Cobb County Coffee County Colquitt County Columbia County Oglethorpe County Paulding County Peach County Pickens County Pierce County Pike County Polk County Pulaski County Putnam County Quitman County Rabun County Randolph County Richmond County Rockdale County Schley County Screven County Seminole County Spalding County Cook County Coweta County Crawford County Crisp County Dade County Dawson County Decatur County DeKalb County Dodge County Dooly County Dougherty County Douglas County Early County Echols County Effingham County Elbert County Emanuel County Evans County Fannin County Fayette County Floyd County Forsyth County Franklin County Fulton County Gilmer County Glascock County Glynn County Gordon County Grady County Greene County Gwinnett County Habersham County Hall County Hancock County Haralson County Harris County Stephens County Stewart County Sumter County Talbot County Taliaferro County Tattnall County Taylor County Telfair County Terrell County Thomas County Tift County Toombs County Towns County Treutlen County Troup County Turner County Twiggs County Union County Hart County Heard County Henry County Houston County Irwin County Jackson County Jasper County Jeff Davis County Jefferson County Jenkins County Johnson County Jones County Lamar County Lanier County Laurens County Lee County Liberty County Lincoln County Long County Lowndes County Lumpkin County Macon County Madison County Marion County McDuffie County McIntosh County Meriwether County Miller County Mitchell County Monroe County Montgomery County Morgan County Murray County Muscogee County Newton County Oconee County Upson County Walker County Walton County Ware County Warren County Washington County Wayne County Webster County Wheeler County White County Whitfield County Wilcox County Wilkes County Wilkinson County Worth County 16 ILLINOIS Adams County Alexander County Bond County Boone County Brown County Bureau County Calhoun County Carroll County Cass County Champaign County Christian County Clark County Clay County Clinton County Coles County Cook County Crawford County Cumberland County De Witt County DeKalb County Douglas County DuPage County Edgar County Edwards County Effingham County Fayette County Ford County Franklin County Fulton County Stark County Stephenson County Tazewell County Union County Vermilion County Wabash County Gallatin County Greene County Grundy County Hamilton County Hancock County Hardin County Henderson County Henry County Iroquois County Jackson County Jasper County Jefferson County Jersey County Jo Daviess County Johnson County Kane County Kankakee County Kendall County Knox County La Salle County Lake County Lawrence County Lee County Livingston County Logan County Macon County Macoupin County Madison County Marion County Warren County Washington County Wayne County White County Whiteside County Will County Marshall County Mason County Massac County McDonough County McHenry County McLean County Menard County Mercer County Monroe County Montgomery County Morgan County Moultrie County Ogle County Peoria County Perry County Piatt County Pike County Pope County Pulaski County Putnam County Randolph County Richland County Rock Island County Saline County Sangamon County Schuyler County Scott County Shelby County St. Clair County Williamson County Winnebago County Woodford County 17 INDIANA Adams County Allen County Bartholomew County Benton County Blackford County Boone County Brown County Carroll County Cass County Clark County Clay County Clinton County Crawford County Daviess County Dearborn County Decatur County DeKalb County Delaware County Dubois County Elkhart County Fayette County Floyd County Fountain County Franklin County Fulton County Gibson County Grant County Greene County Hamilton County Hancock County Harrison County Hendricks County Henry County Howard County Huntington County Jackson County Jasper County Jay County Jefferson County Jennings County Johnson County Knox County Kosciusko County LaGrange County Lake County LaPorte County Lawrence County Madison County Marion County Marshall County Martin County Miami County Monroe County Montgomery County Morgan County Newton County Noble County Ohio County Orange County Owen County Parke County Perry County Pike County Porter County Posey County Pulaski County Putnam County Randolph County Ripley County Rush County Scott County Shelby County Spencer County St. Joseph County Starke County Steuben County Sullivan County Switzerland County Tippecanoe County Tipton County Union County Vanderburgh County Vermillion County Vigo County Wabash County Warren County Warrick County Washington County Wayne County Wells County White County Whitley County 18 KANSAS Allen County Anderson County Atchison County Barber County Barton County Bourbon County Brown County Doniphan County Douglas County Edwards County Elk County Ellis County Ellsworth County Finney County Ford County Franklin County Geary County Gove County Graham County Grant County Gray County Greeley County Greenwood County Hamilton County Harper County Harvey County Haskell County Hodgeman County Jackson County Jefferson County Jewell County Johnson County Kearny County Kingman County Kiowa County Butler County Chase County Chautauqua County Cherokee County Cheyenne County Clark County Clay County Labette County Lane County Leavenworth County Lincoln County Linn County Logan County Lyon County Marion County Marshall County McPherson County Meade County Miami County Mitchell County Montgomery County Morris County Morton County Nemaha County Neosho County Ness County Norton County Osage County Osborne County Ottawa County Pawnee County Phillips County Pottawatomie County Pratt County Rawlins County Cloud County Coffey County Comanche County Cowley County Crawford County Decatur County Dickinson County Reno County Republic County Rice County Riley County Rooks County Rush County Russell County Saline County Scott County Sedgwick County Seward County Shawnee County Sheridan County Sherman County Smith County Stafford County Stanton County Stevens County Sumner County Thomas County Trego County Wabaunsee County Wallace County Washington County Wichita County Wilson County Woodson County Wyandotte County 19 KENTUCKY Adair County Allen County Anderson County Ballard County Barren County Bath County Bell County Boone County Bourbon County Boyd County Boyle County Bracken County Breathitt County Breckinridge County Bullitt County Butler County Caldwell County Calloway County Jackson County Jefferson County Jessamine County Johnson County Kenton County Knott County Knox County Larue County Laurel County Lawrence County Lee County Leslie County Letcher County Lewis County Lincoln County Livingston County Logan County Lyon County Madison County Magoffin County Marion County Marshall County Campbell County Carlisle County Carroll County Carter County Casey County Christian County Clark County Clay County Clinton County Crittenden County Cumberland County Daviess County Edmonson County Elliott County Estill County Fayette County Fleming County Floyd County Martin County Mason County McCracken County McCreary County McLean County Meade County Menifee County Mercer County Metcalfe County Monroe County Montgomery County Morgan County Muhlenberg County Nelson County Nicholas County Ohio County Oldham County Owen County Owsley County Pendleton County Perry County Pike County Franklin County Fulton County Gallatin County Garrard County Grant County Graves County Grayson County Green County Greenup County Hancock County Hardin County Harlan County Harrison County Hart County Henderson County Henry County Hickman County Hopkins County Powell County Pulaski County Robertson County Rockcastle County Rowan County Russell County Scott County Shelby County Simpson County Spencer County Taylor County Todd County Trigg County Trimble County Union County Warren County Washington County Wayne County Webster County Whitley County Wolfe County Woodford County 20 LOUISIANA Acadia Parish Allen Parish Ascension Parish Assumption Parish Avoyelles Parish Beauregard Parish Bienville Parish Bossier Parish Caddo Parish Calcasieu Parish Caldwell Parish Cameron Parish Catahoula Parish Claiborne Parish Concordia Parish De Soto Parish East Baton Rouge Parish East Carroll Parish East Feliciana Parish Evangeline Parish Franklin Parish Grant Parish Iberia Parish Iberville Parish Jackson Parish Jefferson Davis Parish Jefferson Parish La Salle Parish Lafayette Parish Lafourche Parish Lincoln Parish Livingston Parish Madison Parish Morehouse Parish Natchitoches Parish Orleans Parish Ouachita Parish Plaquemines Parish Pointe Coupee Parish Rapides Parish Red River Parish Richland Parish Sabine Parish St. Bernard Parish St. Charles Parish St. Helena Parish St. James Parish St. John the Baptist Parish St. Landry Parish St. Martin Parish St. Mary Parish St. Tammany Parish Tangipahoa Parish Tensas Parish Terrebonne Parish Union Parish Vermilion Parish Vernon Parish Washington Parish Webster Parish West Baton Rouge Parish West Carroll Parish West Feliciana Parish Winn Parish MISSISSIPPI Adams County Alcorn County Amite County Attala County Benton County Bolivar County Calhoun County Carroll County Chickasaw County Choctaw County Claiborne County Clarke County Clay County Coahoma County Copiah County Covington County DeSoto County Forrest County Franklin County George County Greene County Grenada County Hancock County Harrison County Hinds County Holmes County Humphreys County Issaquena County Itawamba County Jackson County Jasper County Jefferson County Jefferson Davis County Jones County Kemper County Lafayette County Lamar County Lauderdale County Lawrence County Leake County Lee County Leflore County Lincoln County Lowndes County Madison County Marion County Marshall County Monroe County Montgomery County Neshoba County Newton County Noxubee County Oktibbeha County Panola County Pearl River County Perry County Pike County Pontotoc County Prentiss County Quitman County Rankin County Scott County Sharkey County Simpson County Smith County Stone County Sunflower County Tallahatchie County Tate County Tippah County Tishomingo County Tunica County Union County Walthall County Warren County Washington County Wayne County Webster County Wilkinson County Winston County Yalobusha County Yazoo County 21 MISSOURI Adair County Andrew County Atchison County Audrain County Barry County Barton County Bates County Benton County Bollinger County Boone County Buchanan County Butler County Caldwell County Callaway County Camden County Cape Girardeau County Carroll County Knox County Laclede County Lafayette County Lawrence County Lewis County Lincoln County Linn County Livingston County Macon County Madison County Maries County Marion County McDonald County Mercer County Miller County Mississippi County Moniteau County Monroe County Montgomery County Morgan County New Madrid County Newton County Carter County Cass County Cedar County Chariton County Christian County Clark County Clay County Clinton County Cole County Cooper County Crawford County Dade County Dallas County Daviess County DeKalb County Dent County Douglas County Nodaway County Oregon County Osage County Ozark County Pemiscot County Perry County Pettis County Phelps County Pike County Platte County Polk County Pulaski County Putnam County Ralls County Randolph County Ray County Reynolds County Ripley County Saline County Schuyler County Scotland County Scott County Dunklin County Franklin County Gasconade County Gentry County Greene County Grundy County Harrison County Henry County Hickory County Holt County Howard County Howell County Iron County Jackson County Jasper County Jefferson County Johnson County Shannon County Shelby County St. Charles County St. Clair County St. Francois County St. Louis city St. Louis County Ste. Genevieve County Stoddard County Stone County Sullivan County Taney County Texas County Vernon County Warren County Washington County Wayne County Webster County Worth County Wright County 22 NEW YORK Albany County Allegany County Bronx County Broome County Cattaraugus County Cayuga County Chautauqua County Chemung County Chenango County Clinton County Columbia County Cortland County Delaware County Dutchess County Erie County Essex County Franklin County Fulton County Genesee County Greene County Hamilton County Herkimer County Jefferson County Kings County Lewis County Livingston County Madison County Monroe County Montgomery County Nassau County New York County Niagara County Oneida County Onondaga County Ontario County Orange County Orleans County Oswego County Otsego County Putnam County Queens County Rensselaer County Richmond County Rockland County Saratoga County Schenectady County Schoharie County Schuyler County Seneca County St. Lawrence County Steuben County Suffolk County Sullivan County Tioga County Tompkins County Ulster County Warren County Washington County Wayne County Westchester County Wyoming County Yates County NEW JERSEY Atlantic County Camden County Cape May County Cumberland County Essex County Gloucester County Hudson County Bergen County Hunterdon County Mercer County Middlesex County Monmouth County Morris County Ocean County Burlington County Passaic County Salem County Somerset County Sussex County Union County Warren County 23 NORTH CAROLINA Alamance County Alexander County Alleghany County Anson County Ashe County Avery County Beaufort County Bertie County Bladen County Brunswick County Buncombe County Burke County Cabarrus County Caldwell County Camden County Carteret County Caswell County Catawba County Chatham County Cherokee County Chowan County Clay County Cleveland County Columbus County Craven County Cumberland County Currituck County Dare County Davidson County Davie County Duplin County Durham County Edgecombe County Forsyth County Franklin County Gaston County Gates County Graham County Granville County Greene County Guilford County Halifax County Harnett County Haywood County Henderson County Hertford County Hoke County Hyde County Iredell County Jackson County Johnston County Jones County Lee County Lenoir County Lincoln County Macon County Madison County Martin County McDowell County Mecklenburg County Mitchell County Montgomery County Moore County Nash County New Hanover County Northampton County Onslow County Orange County Pamlico County Pasquotank County Pender County Perquimans County Person County Pitt County Polk County Randolph County Richmond County Robeson County Rockingham County Rowan County Rutherford County Sampson County Scotland County Stanly County Stokes County Surry County Swain County Transylvania County Tyrrell County Union County Vance County Wake County Warren County Washington County Watauga County Wayne County Wilkes County Wilson County Yadkin County Yancey County 24 OHIO Adams County Allen County Ashland County Carroll County Champaign County Clark County Clermont County Clinton County Columbiana County Coshocton County Crawford County Cuyahoga County Darke County Defiance County Delaware County Erie County Fairfield County Fayette County Franklin County Fulton County Gallia County Geauga County Greene County Guernsey County Hamilton County Hancock County Hardin County Harrison County Henry County Highland County Ashtabula County Athens County Auglaize County Hocking County Holmes County Huron County Jackson County Jefferson County Knox County Lake County Lawrence County Licking County Logan County Lorain County Lucas County Madison County Mahoning County Marion County Medina County Meigs County Mercer County Miami County Monroe County Montgomery County Morgan County Morrow County Muskingum County Noble County Ottawa County Paulding County Belmont County Brown County Butler County Perry County Pickaway County Pike County Portage County Preble County Putnam County Richland County Ross County Sandusky County Scioto County Seneca County Shelby County Stark County Summit County Trumbull County Tuscarawas County Union County Van Wert County Vinton County Warren County Washington County Wayne County Williams County Wood County Wyandot County OKLAHOMA Adair County Alfalfa County Atoka County Beaver County Beckham County Blaine County Bryan County Caddo County Canadian County Carter County Cherokee County Choctaw County Cimarron County Cleveland County Coal County Comanche County Cotton County Craig County Creek County Ottawa County Pawnee County Payne County Pittsburg County Pontotoc County Pottawatomie County Pushmataha County Custer County Delaware County Dewey County Ellis County Garfield County Garvin County Grady County Grant County Greer County Harmon County Harper County Haskell County Hughes County Jackson County Jefferson County Johnston County Kay County Kingfisher County Kiowa County Roger Mills County Rogers County Seminole County Sequoyah County Stephens County Texas County Tillman County Latimer County Le Flore County Lincoln County Logan County Love County Major County Marshall County Mayes County McClain County McCurtain County McIntosh County Murray County Muskogee County Noble County Nowata County Okfuskee County Oklahoma County Okmulgee County Osage County Tulsa County Wagoner County Washington County Washita County Woods County Woodward County 25 PENNSYLVANIA Adams County Allegheny County Armstrong County Beaver County Bedford County Berks County Blair County Bradford County Bucks County Butler County Cambria County Cameron County Carbon County Centre County Chester County Clarion County Clearfield County Clinton County Columbia County Crawford County Cumberland County Dauphin County Delaware County Elk County Erie County Fayette County Forest County Franklin County Fulton County Greene County Huntingdon County Indiana County Jefferson County Juniata County Lackawanna County Lancaster County Lawrence County Lebanon County Lehigh County Luzerne County Lycoming County McKean County Mercer County Mifflin County Monroe County Montgomery County Montour County Northampton County Northumberland County Perry County Philadelphia County Pike County Potter County Schuylkill County Snyder County Somerset County Sullivan County Susquehanna County Tioga County Union County Venango County Warren County Washington County Wayne County Westmoreland County Wyoming County York County SOUTH CAROLINA Abbeville County Aiken County Allendale County Anderson County Bamberg County Barnwell County Beaufort County Berkeley County Calhoun County Charleston County Cherokee County Chester County Chesterfield County Richland County Saluda County Spartanburg County Clarendon County Colleton County Darlington County Dillon County Dorchester County Edgefield County Fairfield County Florence County Georgetown County Greenville County Greenwood County Hampton County Horry County Sumter County Union County Williamsburg County Jasper County Kershaw County Lancaster County Laurens County Lee County Lexington County Marion County Marlboro County McCormick County Newberry County Oconee County Orangeburg County Pickens County York County 26 TENNESSEE Anderson County Bedford County Benton County Bledsoe County Blount County Bradley County Campbell County Cannon County Carroll County Carter County Cheatham County Chester County Claiborne County Clay County Cocke County Coffee County Crockett County Cumberland County Davidson County Decatur County DeKalb County Dickson County Dyer County Fayette County Fentress County Franklin County Gibson County Giles County Grainger County Greene County Grundy County Hamblen County Hamilton County Hancock County Hardeman County Hardin County Hawkins County Haywood County Henderson County Henry County Hickman County Houston County Humphreys County Jackson County Jefferson County Johnson County Knox County Lake County Lauderdale County Lawrence County Lewis County Lincoln County Loudon County Macon County Madison County Marion County Marshall County Maury County McMinn County McNairy County Meigs County Monroe County Montgomery County Moore County Morgan County Obion County Overton County Perry County Pickett County Polk County Putnam County Rhea County Roane County Robertson County Rutherford County Scott County Sequatchie County Sevier County Shelby County Smith County Stewart County Sullivan County Sumner County Tipton County Trousdale County Unicoi County Union County Van Buren County Warren County Washington County Wayne County Weakley County White County Williamson County Wilson County TEXAS Anderson County Andrews County Angelina County Aransas County Archer County Armstrong County Atascosa County Austin County Bailey County Bandera County Bastrop County Baylor County Bee County Bell County Bexar County Blanco County Borden County Bosque County Bowie County Brazoria County Brazos County Brewster County Briscoe County Brooks County Brown County Burleson County Burnet County 27 Caldwell County Calhoun County Callahan County Cameron County Camp County Carson County Cass County Castro County Chambers County Cherokee County Childress County Clay County Cochran County Coke County Coleman County Collin County Collingsworth County Colorado County Comal County Comanche County Concho County Cooke County Coryell County Cottle County Crane County Crockett County Crosby County Culberson County Dallam County Dallas County Dawson County Deaf Smith County Delta County Denton County DeWitt County Dickens County Dimmit County Donley County Duval County Eastland County Ector County Edwards County El Paso County Ellis County Erath County Falls County Fannin County Fayette County Fisher County Navarro County Newton County Nolan County Nueces County Ochiltree County Oldham County Orange County Palo Pinto County Panola County Parker County Parmer County Pecos County Polk County Potter County Presidio County Rains County Randall County Reagan County Real County Red River County Reeves County Refugio County Roberts County Robertson County Rockwall County Runnels County Rusk County Floyd County Foard County Fort Bend County Franklin County Freestone County Frio County Gaines County Galveston County Garza County Gillespie County Glasscock County Goliad County Gonzales County Gray County Grayson County Gregg County Grimes County Guadalupe County Hale County Hall County Hamilton County Hansford County Hardeman County Hardin County Harris County Harrison County Hartley County Haskell County Hays County Hemphill County Henderson County Hidalgo County Hill County Hockley County Hood County Hopkins County Houston County Howard County Hudspeth County Hunt County Hutchinson County Irion County Jack County Jackson County Jasper County Jeff Davis County Jefferson County Jim Hogg County Jim Wells County Sabine County San Augustine County San Jacinto County San Patricio County San Saba County Schleicher County Scurry County Shackelford County Shelby County Sherman County Smith County Somervell County Starr County Stephens County Sterling County Stonewall County Sutton County Swisher County Tarrant County Taylor County Terrell County Terry County Throckmorton County Titus County Tom Green County Travis County Trinity County Johnson County Jones County Karnes County Kaufman County Kendall County Kenedy County Kent County Kerr County Kimble County King County Kinney County Kleberg County Knox County La Salle County Lamar County Lamb County Lampasas County Lavaca County Lee County Leon County Liberty County Limestone County Lipscomb County Live Oak County Llano County Loving County Lubbock County Lynn County Madison County Marion County Martin County Mason County Matagorda County Maverick County McCulloch County McLennan County McMullen County Medina County Menard County Midland County Milam County Mills County Mitchell County Montague County Montgomery County Moore County Morris County Motley County Nacogdoches County Tyler County Upshur County Upton County Uvalde County Val Verde County Van Zandt County Victoria County Walker County Waller County Ward County Washington County Webb County Wharton County Wheeler County Wichita County Wilbarger County Willacy County Williamson County Wilson County Winkler County Wise County Wood County Yoakum County Young County Zapata County Zavala County 28
